Morrill, C. J.
There being no bill of exceptions, or statement of facts, or special verdict, it is impossible for us to ascertain whether. the errors as assigned are well *633taken or not. The cause, as appears, was tried, ex parte, in the district court. We had supposed, on reading the brief of the plaintiffs in error, that they had good cause of reversal, but as the record, as now presented, does not authorize us to discuss the questions raised, all we can do is to affirm the judgment, which is accordingly done.
Affirmed.